Citation Nr: 1513376	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder. 

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

An appealed issue of entitlement to service connection for a heart disorder, to include heart attack, was resolved in an October 2011 rating decision, in which the RO granted service connection for atherosclerotic coronary artery disease.  That claim is therefore no longer on appeal before the Board as the benefit sought was granted in full.

Additional evidence was received subsequent to the June 2010 statement of the case.  As four of the claims decided herein are granted in full, and the evidence is not pertinent to the high cholesterol claim, a remand for a supplemental statement of the case is not necessary for the five claims.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for the psychiatric disorder of posttraumatic stress disorder has been raised in a July 2010 VA Form 646, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right and left shoulder disorders and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  High cholesterol is not a disability under VA law for which service connection may be granted.

2.  Resolving reasonable doubt in his favor, the Veteran has a right knee disability including osteoarthritis, related to active service.

3.  Resolving reasonable doubt in his favor, the Veteran has a left knee disability including osteoarthritis, related to active service.

4.  Resolving reasonable doubt in his favor, the Veteran has hearing loss related to active service.

5.  Resolving reasonable doubt in his favor, the Veteran has tinnitus related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014); 61 Fed. Reg. 20440, 20445 (May 7, 1996).

2.  The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Veteran was provided with notice in a July 2009 letter.  As the claim of service connection for high cholesterol is being denied as a matter of law, no additional notice is necessary.

Moreover, there is no reasonable possibility that any additional assistance to the Veteran would substantiate the high cholesterol claim as the claim is being denied as a matter of law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(d).  
Therefore, the duty was satisfied with respect to that claim.

II. Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

High Cholesterol

There is evidence that the Veteran has high (elevated) cholesterol.  However, even though it may be considered a risk factor in the development of certain diseases, hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Schedule for Rating Disabilities; Endocrine System Disabilities).  Accordingly, service connection is not warranted for this claimed condition.  

The Veteran contends that high cholesterol caused a heart attack.  As noted in the introduction, service connection is now in effect for ischemic heart disease (claimed as heart attack).  Thus, that benefit has been granted.


Right and Left Knee Disorders  

The Veteran's service personnel records reflect that, during the Veteran's twenty-year career in the Air Force, his principal specialty was loadmaster.  He has reported that the demanding physical stress of his service specialty on his bilateral knee joints resulted in bilateral knee disabilities with treatment starting about five months after service.  

Service treatment records do show multiple records of treatment during service for bilateral arm complaints of pain, assessed as tendonitis.  Though these treatments appear to have involved complaints centering on the elbows of the arms, they do reflect the wear and tear associated with performing the manual tasks of loadmaster that would also logically be expected to involve and affect the knee joints over time during service. 

In statements dated in August 2009 and January 2010, William A. King, M.D. stated that he had treated the Veteran since the early 1980s, which would have been near in time to the end of the Veteran's period of service.  Dr. King stated that the Veteran had a diagnosis of osteoarthritis of the knees.  Dr. King stated that due to the resulting inflammation of the osteoarthritis of the knees, he had to inject the Veteran with steroids three times in 1984 and again in 1985.  

In those statements Dr. King opined that the osteoarthritis of the Veteran's knees is related to the physical activity involved in the Veteran's military duties as a loadmaster in the Air Force.  There are no opinions to the contrary.
  
The evidence of record is at least in relative equipoise as to whether the Veteran's knee disabilities are related to service.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted osteoarthritis of the right and left knee.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Hearing Loss and Tinnitus  

The Veteran claims service connection for hearing loss and tinnitus on the basis that his twenty-year period of service in the Air Force working as loadmaster involved repeated exposures to loud noise from aircraft and other military related noise.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At his enlistment examination in mid-January 1964, two days prior to the beginning of his period of service from January 1964 to February 1984, the auditory thresholds for both ears showed an elevated decibel level of 35 decibels (after conversion to ISO units) at 500 Hertz in both ears, reflecting some degree of impairment at that frequency only, but findings did not meet VA criteria for hearing impairment.  38 C.F.R. § 3.385.  Hearing loss was not noted as a defect.

Service treatment records later that month show that the Veteran was diagnosed with having acute otitis media.  Subsequent audiology evaluations in October 1965 and thereafter show significantly lower decibel level findings than in January 1964, at all Hertz frequencies for each ear.  None of the service treatment record audiology evaluations show findings that meet VA criteria for hearing loss.  

Service treatment records do include numerous reports of hearing conservation data, which show that due to his duties in proximity to jet engine aircraft, hearing conservation data including audiometric data was collected almost yearly throughout service.  Service treatment records also include numerous records of treatment at different times for upper respiratory infection including involvement of the ears with diagnoses of otitis media.  At the Veteran's May 1983 retirement examination he indicated that he was not sure if he had a hearing loss.  No hearing loss was noted, but the decibel level was 30 at 4000 Hertz in the right ear.

After service, the report of a September 2009 VA audiology examination shows that the Veteran reported military noise exposure associated with his roles in aircrew life support and loadmaster.  He reported that he spent two years in Vietnam, and the report indicates that the Veteran wore ear protection most of the time around aircraft in service.  He reported that after service he was a cabinet maker manager with power tools and with ear protection worn sometimes.  The Veteran reported that his tinnitus began during service and was associated with his proximity to B-52 engines while running.  On examination, there was hearing impairment for VA purposes in both ears.  See 38 C.F.R. § 3.385.

After examination, the examiner concluded with an opinion that the bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of noise trauma during service.  The examiner based this opinion on the premise that normal bilateral audiograms were provided during service in 1964, 1977, 1978, 1980, 1982, 1983, and 1987 (which is actually 1981).  The examiner noted further that health problems are indicated along with non-military noise exposure employment.

In consideration of the evidence of record, the evidence for both claims is at least in equipoise on all the elements of service connection.  The VA audiological results from the September 2009 VA audiology examination support findings of current hearing loss in both ears for purposes of entitlement to VA benefits, and of tinnitus.  38 C.F.R. § 3.385. 

The Board finds that the Veteran was also exposed to loud noise in service.  This is consistent with the Veteran's account of many incidents of noise exposure while working in close proximity to jet aircraft while engines were running. 

The VA examiner essentially attributed to the Veteran's hearing loss and tinnitus to noise exposure.  Although the examiner felt that the disabilities were to post-service noise exposure, the Board does not find that conclusion to be entirely persuasive.  This is so because the Veteran has credibly stated that symptoms of decreased hearing acuity and ringing in the ears began earlier during service.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to in-service noise exposure rather than post-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection is warranted for hearing loss and tinnitus.


ORDER

Service connection for high cholesterol is denied.

Service connection for osteoarthritis of the right knee is granted.

Service connection for osteoarthritis of the left knee is granted.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran served in the U.S. Air Force for 20 years, including service in Vietnam, with a primary specialty of Loadmaster.  He has reported that the demanding physical nature of that job in service resulted in stress on the shoulder joints and ultimately in bilateral shoulder disabilities including arthritis.  Service treatment records include some complaints regarding the shoulders, and at the May 1983 retirement examination, he indicated that he had painful swollen or painful joints and painful or trick "shoulder or elbow".  Private treatment records in May 2006 include an impression of probable torn rotator cuff of the right shoulder.  Subsequent VA treatment records include complaints of bilateral shoulder symptoms.  

VA treatment records include a diagnosis of hypertension.  The Veteran's service in Vietnam creates the presumption of exposure to certain tactical herbicide agents that VA has associated with certain cardiovascular conditions, though not presumptively with hypertension.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Also, service connection is in effect for the cardiovascular disability of ischemic heart disease.  Notably, the Veteran was first treated for heart disease resulting in heart attack in December 1986, less than three years after service.  Given the potential that the etiology of the Veteran's cardiovascular condition of hypertension may be related to the herbicide exposure or to the ischemic heart disease, an opinion on the likelihood of such relationships is necessary. 

The Veteran has not been afforded a VA examination in order to determine whether there is an etiological relationship between any present left or right shoulder disability, and the Veteran's service.  Also the Veteran has not been afforded a VA examination in order to determine whether there is an etiological relationship between any chronic hypertension present, and the Veteran's service or his service-connected ischemic heart disease.  Examinations are in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, any outstanding treatment records relevant to these three claims should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed bilateral shoulder and hypertension conditions.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination and a VA hypertension examination, by appropriate medical professionals.  The entire claims file, to include all electronic files, must be reviewed by the respective examiners. 


Shoulder Examination:
The orthopedic examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left or right shoulder disability that had its onset during, or is otherwise related to, his active service.

Hypertension:
The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that had its onset during, or is otherwise related to, his active service to include presumed exposure to herbicide agents (Agent Orange), or is proximately due to or aggravated by his ischemic heart disease.

The reports of the orthopedic and hypertension examinations must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


